ORDER
Musgrave, Judge:
Defendant moves to amend the Opinion and Order issued in this action as Slip Op. 98-105 (July 21,1998). In that Opinion and Order, the Court denied plaintiffs motion for summary judgment as to Entry Nos. 4602-86-103263-1, 1001-458-0000104-7, and 1001-458-0000565-9. The Court granted plaintiffs motion for summary judgment as to Entry No. 4602-86-101202-0 based upon a finding that Customs had reliquidated that entry at the rate desired by plaintiff. Entry No. 4602-86-101202-0 was then severed and dismissed from this action. Defendant now contests the Court’s decision to grant summary judgment as to Entry No. 4602-86-101202-0. However, defendant does not contest the Court’s decision to sever and dismiss Entry No. 4602-101202-0 from this action.
The Court finds that its decision to grant summary judgment as to Entry No. 4602-86-101202-0 was appropriate, and havingbeen proper*889ly severed and dismissed, Entry No. 4602-101202-0 is no longer at issue in this action.
Therefore, upon reading defendant’s Motion for Amendment of Judgment and upon due consideration of all other papers and proceedings had herein, it is hereby
Ordered that defendant’s Motion for Amendment of Judgment be, and hereby is, denied.